EXHIBIT 10.1

 

ASSIGNMENT OF MEMBER’S LLC INTEREST

TOWER HOTELS FUND 2013 LLC

 

This Assignment of Member’s LLC Interest (this “Assignment”) is made and entered
into effective as of December 31, 2015 (the “Effective Date”) by and between
Beechwood Properties, LLC, a Louisiana limited liability company (“Beechwood” or
“Assignor”), and RedHawk Land & Hospitality, LLC, a Louisiana limited liability
company (“RedHawk” or “Assignee”).

 

RECITALS:

 

WHEREAS, Beechwood is the owner of 280,000 Class A Units of fully paid,
non-assessable units of LLC Interest (the “Units”) in Tower Hotels Fund 2013
LLC, a Hawaii limited liability company (the “Company”);

 

WHEREAS, Beechwood desires to sell all of its Units to RedHawk (the “Assigned
Units”); and

 

WHEREAS, RedHawk desires to purchase from Beechwood the Assigned Units on the
terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and the payment of $1,000.00 and other valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Assignment and Resignation. Effective as of the Effective Date,
Beechwood hereby unconditionally and irrevocably sells, grants, transfers,
assigns, conveys and delivers, without any warranty whatsoever except as
expressly provided for herein, but with full substitution and subrogation in and
to all the rights and actions of warranty which it has or may have against all
preceding owners and vendors to RedHawk, all of its right, title, and interest
in and to the Assigned Units, free and clear of any and all liens, charges and
encumbrances.

 

2.          Acceptance and Assumption. Effective as of the Effective Date
RedHawk hereby accepts from Beechwood the Assigned Units, and agrees to assume
the duties, liabilities and obligations arising under or in connection with the
Assigned Units on or after the Effective Date, including but not limited to the
duties, liabilities and the obligations arising under or in connection with the
Tower Hotels Fund 2013 LLC Operating Agreement dated effective as of December
17, 2013, as amended (the “LLC Operating Agreement”).  

 

3.          Representations and Warranties. Beechwood represents and warrants
that: (i) it is the sole legal and beneficial owner of the Assigned Units;
(ii) it owns the Assigned Units free and clear of all liens, claims, charges and
encumbrances; and (iii) it has the full power and authority to transfer, assign,
convey and deliver to RedHawk all of its right, title and interest in and to
such Assigned Units, subject only to the approval requirements set forth in
Section 8.1 of the LLC Operating Agreement.         

 

4.          Future Cooperation on Subsequent Documents. The parties agree to
execute, acknowledge where necessary, and deliver unto the other party all such
other and additional instruments, notices, and other documents and to do all
such other and further acts and things as may be necessary more fully to grant,
convey, bargain, sell, transfer and assign the rights, interests and property
transferred or intended so to be.

 

   

 

 

5.           Successors and Assigns. This Assignment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their successors and
assigns.

 

6.          Modification and Waiver. No supplement, modification, waiver or
termination of this Assignment or any provision hereof shall be binding unless
executed in writing by the parties to be bound thereby. No waiver of any
provision of this Assignment shall constitute a waiver of any other provision
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

7.          Severability. If any term or other provision of this Assignment is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Assignment shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Assignment so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

 

8.          Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Louisiana (without regard to principles
of conflict of laws).

 

9.          Counterparts. This Assignment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute but one and the same instrument. This Assignment may be executed by
facsimile signature (including signatures in Adobe PDF or similar format) and
delivery of an executed counterpart of a signature page of this Assignment by
facsimile or electronic transmission of a PDF file shall be effective delivery
of a manually executed counterpart of this Assignment.

 

IN WITNESS WHEREOF, this Assignment of Membership’s LLC Interest has been
executed by the parties below to be effective as of the Effective Date

 

  ASSIGNOR:   BEECHWOOD PROPERTIES, LLC         By: /s/ G. Darcy Klug     G.
Darcy Klug, Manager         ASSIGNEE:   REDHAWK LAND & HOSPITALITY, LLC        
By: /s/ Daniel J. Schreiber     Daniel J. Schreiber, Manager

  

   

 



 

CONSENT TO ASSIGNMENT

 

Effective as of the effective date of the foregoing Assignment and pursuant to
the provisions of Section 8.1 of the LLC Operating Agreement, the undersigned
Supermajority of the Members and the Manager of the Company hereby consent to
the foregoing Assignment and do hereby classify Assignee as a Member pursuant to
and as defined in the LLC Operating Agreement.

 

  MANAGER:       TOWER DEVELOPMENT, INC., MANAGER               By:          
MEMBERS:      

MICHAEL V. PAULIN RLT 

              By:          

SCHREIBER FAMILY TRUST 

      /s/ Daniel J. Schreiber  

DANIEL J. SCHREIBER 

      BANADAR INVESTMENTS               By:           /s/ Peter Hershorn  

PETER HERSHORN 

      /s/ Maurice W. Nicholson   MAURICE W. NICHOLSON

 

   

 

 

  TYRIE LEE JENKINS TRUST               By:          

AIDEN HOLDINGS 

              By:           LIFESTYLE RETAIL PROPERTIES LLC               By:  
        /s/ Yee Shum Severson   YEE SHUM SEVERSON

 

   

 

